Citation Nr: 0919045	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-40 246	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, including claimed as secondary to seronegative 
ankylosing spondylitis.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 
1975 and from February 1976 to February 2001. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In March 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The competent evidence of record is in relative equipoise 
regarding whether the Veteran has a right knee disability 
causally related to active service. 

2.  The Veteran does not have chronic fatigue syndrome. 


CONCLUSION OF LAW

1.  Service connection for a right knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2008). 

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated June 2004, 
March 2006 and April 2008.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id. Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability, (2) medical, or in certain circumstances, lay 
evidence, of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is requires a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
or disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of possibility and distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Right Knee

The Veteran contends that he has a disability of the right 
knee which is attributable to active service.  In his 
testimony before the undersigned Veterans Law Judge he stated 
that while in service his service-connected back condition 
began to cause his knees to start bothering him.  The 
relevant medical evidence is summarized below.

The Veteran was on active duty from December 1972 to December 
1975 and from February 1976 to February 2001.  An August 1998 
treatment records indicates that the Veteran complained of 
increased pain in his knees and lower back.  He specifically 
noted that his right and left knee joints and back were 
painful.  Most of the Veteran's other service treatment 
records mention only the left knee, but there is little doubt 
that the Veteran had some right knee problems in service.  

VA outpatient treatment records from 2003 to 2007 indicate 
that the Veteran underwent an MRI of the right knee and a 
tear in the ligament was noted.  The Veteran claimed that it 
was a long-term problem, dating back several years.  The 
Veteran elected nonsurgical treatment and was prescribed 
medication for pain management.  In September 2004 the 
Veteran was scheduled for a VA examination.  During that 
examination the Veteran evidently stated that he started 
having problems with his right knee about two months prior 
when he started noticing increased pain to his pelvis.  The 
examiner diagnosed the Veteran with a symptomatic right knee 
meniscal tear and opined that it was not secondary to the 
Veteran's left knee condition or his ankylosing spondylitis.

Private treatment records indicate that the Veteran was 
treated by Dr. Palafox in August 2004.  Examination indicated 
minimal effusion and tenderness.  Range of motion was to 130 
degrees without significant crepitus.  He assessed the 
Veteran with idiopathic degenerative joint disease of the 
right knee.  In November 2005 the Veteran was treated by Dr. 
Boone, who opined that the degenerative changes of the 
Veteran's right knee could have caused the right knee to wear 
out faster than normal.  While this opinion is speculative 
and thus not sufficient to establish a nexus it is still 
relevant.  

In January 2008 the Veteran underwent another comprehensive 
VA examination to determine the likely etiology of his right 
knee disorder.  At the RO's direction this examiner only 
evaluated the Veteran's right knee as a secondary condition 
to his service-connected seronegative ankylosing spondylitis 
and partial medial tear, status post meniscectomy of the left 
knee.  The examiner noted that the Veteran claimed to have 
started having problem with his right knee in the mid-1990s.  
The examiner does not appear to have reviewed the Veteran's 
service records.  The examiner opined that the Veteran's 
right knee condition was less likely than not secondary to 
ankylosing spondylitis and partial medial meniscus tear post 
meniscectomy of the left knee.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that service connection is warranted for the 
right knee disability.  While service treatment records do 
not reveal a diagnosis of a knee disability, it is apparent 
that the Veteran had significant problems with both knees in 
service.  The examiners' opinions, contained in the September 
2004 and January 2008 VA examinations, which found no 
secondary connection due to the left knee or back condition, 
appears not to have addressed the Veteran's service treatment 
records, which indicate problems with the right knee.  Both 
examiners diagnose a current right knee disability.

After review of all pertinent evidence, and taking into 
consideration that the Board finds the Veteran credible as to 
details on his condition, the Board finds that the evidence 
is in relative equipoise as to whether the Veteran has a 
right knee disability attributable to service.  With 
application of the doctrine of reasonable doubt, service 
connection for a right knee disability is warranted.  See 
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 
3.304(f).  In light of the fact that the Board has found that 
service connection is warranted on a direct basis, the 
question of whether the right knee disorder is secondary to 
any service-connected disability is moot.  

Chronic Fatigue Syndrome

In June 2004 the Veteran also claimed entitlement to service 
connection for chronic fatigue syndrome.  Service connection 
for this condition was denied in December 2004.  The Veteran 
submitted a Notice of Disagreement in March 2005.  A 
Statement of the Case was issued in September 2005 and in 
December 2005 the Veteran submitted a Substantive Appeal (VA 
Form 9).

38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf veteran with a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
claims file includes a DD Form 214 that indicates that the 
Veteran served in the Persian Gulf during the Persian Gulf 
War, and he is thus a "Persian Gulf veteran" by regulation.  
38 C.F.R. § 3.317(d). 

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medical 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome, or any 
diagnoses illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. 
§ 1117(a)(2).  VA regulations provide that for a disability 
to be presumed to have been incurred in service, the 
disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. 
§ 3.317. 

For purpose of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include by "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that shown intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

For VA purposes the diagnosis of chronic fatigue syndrome 
requires new onset of debilitating fatigue severe enough to 
reduce daily activity to less than 50 percent of usual level 
for at least six months and the exclusion by history, 
physical examination and laboratory tests of all other 
clinical conditions that may produce similar symptoms.  There 
must also be evidence of six of the following: acute onset of 
the condition, low grade fever, non-exudative pharyngitis, 
palpable or tender cervical or axillary lymph nodes, 
generalized muscle aches or weakness, fatigue lasting 24 
hours or longer after exercise, headaches of a type, severity 
or pattern that is different from headaches in the pre-morbid 
state, migratory joint pain, neuropsychological symptoms and 
sleep disturbance.  

At the March 2009 hearing before the undersigned Veterans Law 
Judge the Veteran reported that during Operation Desert Storm 
he began suffering from a rash and an inability to sleep.  He 
also stated that he was diagnosed with chronic fatigue and 
that after undergoing sleep studies he was placed on CPAP.  

Several times in service, beginning in November 1994, the 
Veteran's treatment records included a diagnosis of chronic 
fatigue.  In July 1996, the Veteran's treatment records also 
included a diagnosis of chronic fatigue, as did a medical 
evaluation board at William Beaumont Army Medical Center in 
November 1999.  A specific diagnosis of chronic fatigue 
syndrome was never made or noted in any of these records.

The post-service evidence includes a VA examination from 
September 2004.  During that examination the Veteran stated 
that he started noticing fatigue after he returned from the 
Desert Storm conflict in 1991.  The Veteran claimed to have 
reported this to the military physician, and he was diagnosed 
to have chronic fatigue, but he never had any specific 
treatment or recommendations pertaining to the condition.  
The Veteran denied that chronic fatigue impaired his daily 
activities for more than 50% of the time.  The Veteran also 
did not have any low-grade fever, non-exudative pharyngitis 
or lymphadenopathy.  He did not have any generalized muscle 
aches or weakness, but did claim decreased strength because 
of the fatigue.  He also claimed to have some headaches on 
the left frontal area about twice a week, which are moderate 
in intensity and usually last for about an hour.  No other 
symptoms related to the headaches other than some neck pain 
and some itching of his eyes was claimed.  The Veteran also 
complained of some sleep disturbances, including not being 
able to sleep a full night.  He said that his sleep usually 
averages about six hours a night.  The examiner noted that 
this was about average for the Veteran's age.  The examiner 
determined that the Veteran did not suffer from chronic 
fatigue syndrome.  Instead, he opined that the Veteran's 
fatigue was most likely secondary to anxiety and depression 
and insomnia with evidence of positive ANA.  

As mentioned above, in a December 2004 rating decision the RO 
denied the Veteran's claim for service connection for chronic 
fatigue syndrome as due to an undiagnosed illness based on 
this examination.  

As part of his appeal the Veteran underwent an additional VA 
examination in April 2008.  During that examination the 
Veteran claimed that he began having fatigue symptoms in 
1991.  He reported frontal headaches lasting up to one hour, 
neck pain, lower back pain, shoulder pain, knee pain and 
muscle aches.  He had at least six hours of sleep daily and 
when busy during the day he does not fall asleep.  The 
examiner noted that the Veteran had no history of chronic 
upper respiratory tract infection and no history of fever, 
abdominal cramps, weight loss, skin rashes, palpitation, 
increase heart rate, weight gain, chest pains, night sweats, 
lack of concentration or loss of memory.  The examiner also 
noted that the Veteran walks at least 2.5 miles daily without 
symptoms of fatigue and did not have a sore through, muscle 
or joint aches, fever, abdominal cramps, weight loss, skin 
rashes, rapid heart rate, chest pain, night sweats or 
difficult with memory at the time of the examination.  The 
examiner determined that the Veteran did not have chronic 
fatigue syndrome.  Instead the examiner diagnosed the Veteran 
with idiopathic fatigue.

The Veteran's condition does not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  Without medical 
evidence showing a confirmed diagnosis of chronic fatigue 
syndrome which has persisted for at least six months and is 
at a compensable level service connection cannot be granted 
for that condition.  No chronic disability subject to service 
connection is shown in service treatment records, VA 
treatment records, private post-service treatments records or 
any other evidence available for review.  

A claimant is responsible for supporting a claim for benefits 
under laws administered by the VA, and the appellant was 
clearly advised of the need to submit medical evidence 
demonstrating both the presence of the claimed condition and 
a nexus or relationship between that condition and service.  
The appellant has presented no evidence of a diagnosis of 
chronic fatigue syndrome beyond his own statements.  The 
appellant, as a lay person, lacks appropriate medical 
training and is therefore not competent to provide a 
probative opinion on a medical matter.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  The veteran is competent to 
testify as to his symptoms, which are non-medical in nature, 
however, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Based on this record, the Board finds that the evidence is 
against the appellant's claims for service connection for 
chronic fatigue syndrome.  In the absence of a diagnosis of 
chronic fatigue syndrome in service and without a current 
disability related to service by competent medical evidence, 
a grant of service connection is clearly not supportable.  
Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992). 




ORDER

Service connection for a right knee disability is granted, 
subject to governing criteria application to the payment of 
monetary benefits.  

Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness, is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


